Citation Nr: 1520710	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for mechanical low back pain/chronic lumbar strain.

2.  Entitlement to an evaluation in excess of 10 percent for instability/laxity of right knee status post anterior cruciate ligament (ACL) reconstruction, to include postoperative scars.

3.  Entitlement to an initial evaluation in excess of 10 percent for limitation of extension/painful motion of right knee status post ACL reconstruction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1988 to May 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In April 2014, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that proceeding has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that additional development is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.

Initially, the Board notes that there are outstanding VA treatment records and potentially outstanding VA vocational rehabilitation records.  At his April 2014 hearing, the Veteran testified that after his June 2013 VA examination, he discussed the examination with his doctor at the VA Outpatient Clinic in Waterloo, Iowa.  The most recent VA treatment records in the claims file are dated in September 2012.  In light of the Veteran's testimony, the Board finds that there are outstanding VA treatment records that must be obtained.  With regard to the vocational rehabilitation records, a May 2007 correspondence noted that VA was developing the Veteran's claim for vocational rehabilitation.  The record does not contain a determination on the Veteran's claim.  Accordingly, on remand, all vocational rehabilitation records and determinations should be associated with the record.  

Additionally, the Veteran asserted that the June 2013 VA examination report was inadequate because the examiner had not conducted range of motion testing with a goniometer.  In light of the Veteran's assertions and the fact that the Board is remanding the claims for other development, the Veteran should be afforded another VA examination to assess the nature and severity of his service-connected back and right knee disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from September 2012 to present and any VA vocational rehabilitation records or determinations.

2.  Thereafter, provide the Veteran with a comprehensive VA examination, by an examiner other than the one who performed the June 2013 examination, to determine the current severity of his back and right knee disabilities.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests, including range of motions studies using a goniometer, that are deemed necessary for an accurate assessment in accordance with the rating criteria must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail, including any neurological manifestations related to the Veteran's service-connected back disability.  The examiner should specifically address the Veteran's report of intermittent radiating pain in his right thigh and leg.  

A complete rationale should be given for any opinion provided.

3.  After conducting any other development warranted, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

